     Case 2:18-cv-01746-RFB-BNW Document 303 Filed 08/05/21 Page 1 of 1



 1
 2
 3
 4                                         UNITED STATES DISTRICT COURT
 5                                                  DISTRICT OF NEVADA
 6                                                            ***
                                                                           Case No. 2:18-cv-01746-RFB-BNW
 7     GEORGE L. VONTRESS,
                                                                                  ORDER TO PRODUCE
 8                  Plaintiff,                                                           FOR
 9                        v.                                                      VIDEOCONFERENCE/
                                                                                   TELECONFERENCE
10     STATE OF NEVADA, et al,                                                        GEORGE L.
                                                                                    VONTRESS #96499
11                               Defendants.
12
            TO:       CALVIN JOHNSON, WARDEN, HIGH DESERT STATE PRISON,
13                    INDIAN SPRINGS, NV
14
                  THE COURT HEREBY FINDS that GEORGE L. VONTRESS, #96499, is
15
      presently in custody of the Nevada Department of Corrections, located at High Desert State
16
      Prison, Indian Springs, Nevada.
17
                  IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his
18
      designee, shall arrange for and produce G E O R G E L . V O N T R E S S , # 9 6 4 9 9 ,
19
      on or       about        Friday,     August 13,       2021,    at     the     hour   of 11:00 AM,       for
20
      a videoconference              hearing        by zoomgov technology, plaintiff by teleconference   in the
21
      instant matter, and arrange for his appearance on said date as ordered and directed by
22
      the     Court       entitled       above, until GEORGE L. VONTRESS, #96499,              is released    and
23
      discharged by the said                   Court; and     that GEORGE L. VONTRESS, #96499,               shall
24
      thereafter       be       returned       to      the custody    of     the Warden,   High      Desert
25
      State           P r i s o n , Indian Springs, Nevada, under safe and secure conduct.
26
              DATED this 5th day of August, 2021.
27                                                                   __________________________________
28                                                                   RICHARD F. BOULWARE, II
                                                                     UNITED STATES DISTRICT JUDGE
